Supreme Court of Florida
                               ____________

                              No. SC22-1033
                               ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
                  PROCEDURE 3.790.

                          September 22, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Criminal Procedure. See Fla.

R. Gen. Prac. & Jud. Admin. 2.140(e). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Criminal Procedure Rules Committee

(Committee) has filed a fast-track report proposing amendments to

Florida Rule of Criminal Procedure 3.790 in response to the

enactment of recent legislation amending section 948.01, Florida

Statutes (2021) (When court may place defendant on probation or

into community control). See ch. 2022-166, § 1, Laws of Fla. The
proposal was unanimously approved by the Committee and The

Florida Bar Board of Governors.

        The Legislature recently amended section 948.01(1)(a) to

authorize the Department of Corrections to supervise misdemeanor

offenders when the offender is placed on probation by a circuit

court and the court orders the Department to supervise the

offender. Id. And section 948.01(5) was amended to remove the

prohibition on private entities providing supervision for

misdemeanor offenders. Id.

        To reflect these legislative changes, the Court hereby amends

rule 3.790 as proposed by the Committee. Specifically, rule

3.790(a) is amended to allow a probationer to be supervised by the

Department of Corrections “or such other entity as provided by

law.”

        Our amendments to the Florida Rules of Criminal Procedure

are reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments to the rule shall become effective

immediately. Because the amendments were not published for



                                  -2-
comment previously, interested persons shall have seventy-five days

from the date of this opinion in which to file comments with the

Court.1

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL,
GROSSHANS, and FRANCIS, JJ., concur.

Original Proceeding – Florida Rules of Criminal Procedure

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.




       1. All comments must be filed with the Court on or before
December 6, 2022, with a certificate of service verifying that a copy
has been served on the Committee Chair, Cynthia Cohen, Office of
the State Attorney, 401 N. Dixie Highway, West Palm Beach, Florida
33401, ccohen@sa15.org, and on the Bar Staff Liaison to the
Committee, Mikalla Andies Davis, 651 E. Jefferson Street,
Tallahassee, Florida 32399-2300, midavis@floridabar.org, as well as
a separate request for oral argument if the person filing the
comment wishes to participate in oral argument, which may be
scheduled in this case. The Committee Chair has until December
27, 2022, to file a response to any comments filed with the Court.
If filed by an attorney in good standing with The Florida Bar, the
comment must be electronically filed via the Florida Courts E-Filing
Portal (Portal). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927.


                                -3-
Cynthia Cohen, Chair, Criminal Procedure Rules Committee, West
Palm Beach, Florida, Joshua E. Doyle, Executive Director, and
Mikalla Andies Davis, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

     for Petitioner




                               -4-
                           APPENDIX

RULE 3.790.    PROBATION AND COMMUNITY CONTROL

     (a) Suspension of the Pronouncement and Imposition of
Sentence; Probation or Community Control. Pronouncement and
imposition of sentence of imprisonment shall not be made on a
defendant who is to be placed on probation, regardless of whether
the defendant has been adjudicated guilty. An order of the court
placing a person on probation or community control shall place the
probationer to be supervised under the authority of the Department
of Corrections to be supervisedor such other entity as provided by
law. The court shall specify the length of time during which the
defendant is to be supervised.

     (b) [No Change]

                        Committee Notes

                           [No Change]




                               -5-